          Case 4:15-cv-00152-RM Document 161 Filed 01/07/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Taylor,                                   No. CV-15-00152-TUC-RM
10                   Plaintiff,                      EX PARTE ORDER
11   v.
12   County of Pima, et al.,
13                   Defendants.
14
15            Pending before the Court is a Motion to Withdraw filed ex parte by attorneys
16   Nancy Jane Davis and Clayton Robert Kramer. (Doc. 160.) Davis and Kramer seek to

17   withdraw as attorneys of record for Defendant Pima County, due to a conflict of interest.
18   (Id.) The Motion bears the written consent of Pima County Risk Manager Maria Luna.

19   (Id. at 2.)

20            Good cause appearing, and pursuant to LRCiv 83.3(b),
21   ....
22   ....

23   ....

24   ....

25   ....

26   ....
27   ....
28   ....
      Case 4:15-cv-00152-RM Document 161 Filed 01/07/21 Page 2 of 2



 1         IT IS ORDERED that the Motion to Withdraw (Doc. 160) is granted. Attorneys
 2   Nancy Jane Davis and Clayton Robert Kramer of the Pima County Attorneys Office are
 3   hereby withdrawn as counsel of record for Defendant Pima County.
 4         Dated this 6th day of January, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
